                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


PATRICK JOSEPH CAMPBELL; C.G.C., )
a minor; and T.W.C., a minor           )
                       Plaintiffs,     )
                                       )
v.                                     )           JUDGMENT
                                       )
                                       )           No. 5:21-CV-61-FL
PATRICE GARLINGTON; NANCY              )
BERSON, in her individual and official )
capacity; and MARK EVERSON, in his     )
individual and official capacity       )
                        Defendants.    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss, non-party movants Motion to Quash subpoena,
plaintiff’s motion to amend complaint, motion to remand, motion to stay and motion to appoint
Guardian Ad Litem.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 3, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendants’ motion to dismiss, and non party movants Motion to Quash, and further DENIES
plaintiff’s motion to amend complaint, motion to remand, motion to stay and motion to appoint
Guardian Ad Litem. Plaintiff Patrick Campbell’s claims are DISMISSED WITHOUT
PREJUDICE. Any claims purportedly asserted on behalf of C.G.C and T.W.C. are DISMISSED
WITHOUT PREJUDICE.

This Judgment Filed and Entered on June 3, 2021, and Copies To:
Patrick Joseph Campbell (via CM/ECF Notice of Electronic Filing)
John Thomas Cook (via CM/ECF Notice of Electronic Filing)
Ryan Michael Shuiman / Madeleine Pfefferle (via CM/ECF Notice of Electronic Filing)

June 3, 2021                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:21-cv-00061-FL Document 59 Filed 06/03/21 Page 1 of 1
